Citation Nr: 1101267	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  02-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bronchiectasis.


REPRESENTATION

Appellant represented by:	Polly Murphy, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the 
U.S. Coast Guard from December 1953 to November 1957.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in November 1999 and April 2006 of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
bronchiectasis and tinnitus, respectively.

The claim or service connection for bronchiectasis was previously 
before the Board in August 2002, when the Board determined that 
the Veteran had not filed a timely substantive appeal of the 
November 1999 rating decision.  The Veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in April 2003, granted a Joint Motion for Remand 
of the parties (VA Secretary and the Veteran), and vacated the 
Board's decision and remanded the case pursuant to 38 U.S.C. 
§ 7252(a) for readjudication consistent with the Motion.  In 
readjudicating the claim, the Board found that the Veteran had 
provided sufficient good cause to merit a determination that his 
substantive appeal was timely filed.  Thereafter, the matter was 
remanded to the RO for proper adjudication.

This case again came before the Board in March 2005, when it was 
remanded to allow the Veteran the opportunity to appear at a 
Travel Board hearing.  In November 2009, the Veteran appeared at 
a Travel Board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is in the claims file.  
Thus, no further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2010, the Board sought an advisory medical opinion from 
the Veterans Health Administration (VHA) regarding his claim of 
service connection for bronchiectasis.  An opinion was received 
in October 2010 and the Veteran and his representative were 
provided the opportunity to respond by submitting additional 
evidence and argument, which was, in fact, submitted.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in service.

2.  Bronchiectasis is the result of the Veteran's military 
service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2010).

2.  Bronchiectasis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  The VCAA applies to 
the instant claims.  However, inasmuch as this decision grants 
the benefits sought on appeal, there is no reason to belabor the 
impact of the VCAA on this matter; any notice error or duty to 
assist failure as to these claims is harmless.

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Tinnitus Claim

In February 2006, the Veteran filed a claim of service connection 
for tinnitus which he stated had plagued him since his service in 
the Coast Guard.  His service treatment records are silent as to 
any complaints, treatment, or diagnosis of tinnitus in service.

A February 2006 audiogram noted that the Veteran had a greater 
than 10 year history of constant bilateral tinnitus which was 
described as a ringing sound.  It was most noticeable when he was 
in quiet environments and occasionally kept him awake at night.  
The audiologist noted a history of significant noise exposure in 
service from having spent 3 years and 2 months in the engine room 
of a large ship without any hearing protection.  The Veteran was 
a prior hunter, but denied any other recreational or occupational 
noise exposure.

The Veteran submitted "buddy statements" from former Coast 
Guard shipmates attesting to the fact that, although he was 
classified as an Electricians Mate, he stood watch in the engine 
room on the Coast Guard Cutter Rockaway as part of his duties and 
was often called upon to do repair work on the electrical panels 
and motors in the engine room.  The statement of D.S.D., in 
particular, noted that the noise levels in the engine room ranged 
from 80 to 100 decibels, that no hearing protection was issued, 
and that when they came up out of the engine room, they 
experienced ringing and pain in their ears and it took several 
hours for their hearing to return to normal.

The Veteran is competent to give evidence as to what he perceives 
through his senses (such as a ringing in the ears).  See Charles 
v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is 
capable of lay observation").  He has submitted written 
statements indicating that he has experienced ringing in his ears 
since service which he believes is a result of exposure to 
excessive noise levels.  In addition, the lay statements 
submitted by his shipmates support the assertions of noise 
exposure and report similar symptoms.  Therefore, the Board 
concedes noise exposure in service.

Inasmuch as the Veteran experienced tinnitus in service, and 
noise exposure in service is conceded, and the Veteran currently 
experiences tinnitus, when all doubt is resolved in favor of the 
Veteran, the requirements for service connection are met.  In 
making this determination, the Board is not attempting to make an 
independent medical determination; rather, it is weighing the 
evidence of record and making a determination as to the probative 
value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  The available evidence appears to be in a state of 
equipoise regarding a nexus to service.  Consequently, the 
benefit-of-the-doubt rule applies, and service connection for 
tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Bronchiectasis Claim

The Veteran also seeks service connection for bronchiectasis, 
which he asserts was incurred in approximately 1955 after he 
inhaled some asbestos-containing insulation which fell directly 
on him while he slept on the top bunk of a ship during high seas.  
There is evidence that a photofluorogram of the Veteran's lungs 
was taken in 1955 which was read as normal, with follow-up 
recommended in 6 months.  There is also evidence that the Veteran 
has suffered from acute coughing spasms since about the time of 
the incident in 1955.  (Notably, the Veteran does not seek 
service connection for chronic obstructive pulmonary disease 
(COPD) or for an asbestos-related lung disease.)  The occurrence 
of the alleged in-service incident is conceded, as the Board 
finds the Veteran's statements to be credible and consistent with 
the nature of his military service.  

Medical evidence of record shows that the Veteran was diagnosed 
with bronchiectasis in March 2000 based on results of a CT scan.  
A February 2002 written statement from the Veteran's treating 
pulmonologist noted that, in her opinion, the bronchiectasis was 
as likely as not due to the intense asbestos exposure, namely, 
gross aspiration of the asbestos material in service.  She noted 
that the Veteran did not show any evidence of asbestosis due to 
chronic asbestos exposure.

The Veteran has submitted "buddy statements" from several 
former Coast Guard shipmates who recalled that he suffered from 
coughing spells in service.  The Veteran's own written statements 
allege that he suffered spasmodic coughing spells, including 
coughing up blood and brown mucus, in service which were severe 
enough that he was referred to the Staten Island Marine Hospital.  
He said that special X-rays of his lungs were taken there, and he 
was advised to gargle with salt water when he experienced further 
problems and told the coughing would stop in time.  However, the 
cough had persisted up to the present time. 

An August 2004 VA examination noted that the Veteran had 
diagnoses of both bronchiectasis and chronic obstructive 
pulmonary disease (COPD), and had a productive cough which began 
in service.  The examiner gave an opinion that the Veteran's COPD 
was not due to his military service and stated that there was no 
evidence of an asbestos-related lung disease, but did not offer 
an opinion regarding whether the Veteran's bronchiectasis was 
attributable to his military service.  

A second VA examination in February 2009 noted bilateral 
bronchiectasis shown on CT scan in 2000 and stated that the 
causes of the disease include foreign body aspiration, but do not 
include asbestos exposure, and therefore concluded that it was 
not the result of any asbestos exposure in service.  The examiner 
did not address the Veteran's assertions of inhalation or 
aspiration of asbestos-containing insulation while in service.

The Veteran testified extensively at the Travel Board hearing 
regarding his claim of service connection for bronchiectasis and 
the associated procedural history.  He repeated the history of 
having asbestos insulation fall on him in the night and inhaling 
a piece of it, followed by continued coughing spells and 
subsequent X-rays in service.  He also noted that the fact that 
the insulation in question was made of asbestosis had apparently 
clouded the issue during the adjudication of his claim, because 
of repeated consideration of asbestos exposure and asbestosis, 
rather than the effects of inhalation of a foreign body.  The 
Veteran asserted that he has never had asbestosis nor claimed 
service connection for asbestosis or for his COPD.  Rather, his 
sole concern was service connection for bronchiectasis and his 
resultant coughing spells due to the inhalation of insulation.

As noted above, the Board sought and obtained a VHA opinion 
regarding the bronchiectasis claim.  The expert opinion provided 
by the pulmonologist in September 2010 stated that it was at 
least as likely as not that the Veteran's bronchiectasis is 
attributable to the event in service when he inhaled asbestos-
containing insulation.  The expert noted that the pathogenesis of 
bronchiectasis is a vicious cycle, that the development of the 
Veteran's symptoms was consistent with an airway injury having 
occurred, and that, since the inhalation occurred while the 
Veteran was asleep and his airway reflexes were suppressed, he 
had likely inhaled larger amounts than if he had been awake.  

As there is evidence of current disability of bronchiectasis 
shown on imaging, and the Board concedes the occurrence of the 
inhalation event in service, and where the opinion of the VHA 
expert and the Veteran's treating pulmonologist relate the 
current bronchiectasis to the incident in service, all the 
elements of service connection have been met and service 
connection for bronchiectasis is established.


ORDER

Service connection for tinnitus is granted.

Service connection for bronchiectasis is granted.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


